Pursuant to 17 §C.F.R. 240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
Exhibit 10.4
EXECUTION VERSION
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction

     
To:
  Dresser-Rand Group Inc.
 
  West8 Tower, Suite 1000
 
  10205 Westheimer Rd.
 
  Houston, Texas 77042
 
   
A/C:
  042401364
 
   
From:
  Goldman, Sachs & Co.
 
   
Re:
  Accelerated Stock Buyback
 
   
Ref. No:
  As provided in the Supplemental Confirmation
 
   
Date:
  March 22, 2011

This master confirmation (this “Master Confirmation”), dated as of March 22,
2011 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Dresser-Rand Group Inc. (“Counterparty”).
This Master Confirmation, taken alone, is neither a commitment by either party
to enter into any Transaction nor evidence of a Transaction. The additional
terms of any particular Transaction shall be set forth in a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation. This Master Confirmation and each
Supplemental Confirmation together shall constitute a “Confirmation” as referred
to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions, (iii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “first” and (iv) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to GS&Co. and to Counterparty, with a “Threshold
Amount” of USD 50 million in each case; provided that (i) the phrase “, or
becoming capable at such time of being declared,” shall be deleted from clause
(1) of such Section 5(a)(vi); and (ii) the following language shall be added to
the end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (i) the default was
caused solely by error or omission of an administrative or operational nature;
(ii) funds were available to enable the party to make the payment when due; and
(iii) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”).

 

 



--------------------------------------------------------------------------------



 



The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Agreement; and (iv) the Equity Definitions.
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

     
General Terms:
   
 
   
Trade Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Buyer:
  Counterparty
 
   
Seller:
  GS&Co.
 
   
Shares:
  Common stock, par value $0.01 per share, of Counterparty (Ticker: DRC)
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges.
 
   
Prepayment\Variable Obligation:
  Applicable
 
   
Prepayment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Prepayment Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Valuation:
   
 
   
VWAP Price:
  For any Exchange Business Day, the New York 10b-18 Volume Weighted Average
Price per Share for the regular trading session (including any extensions
thereof) of the Exchange on such Exchange Business Day (without regard to
pre-open or after hours trading outside of such regular trading session for such
Exchange Business Day), as published by Bloomberg at 4:15 p.m. New York time (or
15 minutes following the end of any extension of the regular trading session) on
such Exchange Business Day, on Bloomberg page “DRC.N <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s reasonable
discretion, erroneous, such VWAP Price shall be as reasonably determined by the
Calculation Agent. For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule 10b-18(b)(2)
and are effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).

 

2



--------------------------------------------------------------------------------



 



     
 
   
Forward Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.
 
   
Forward Price Adjustment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Calculation Period:
  The period from and including the Calculation Period Start Date to and
including the Termination Date.
 
   
Calculation Period Start Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Termination Date:
  The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 5:00 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.
 
   
Scheduled Termination Date:
  For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
 
   
First Acceleration Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Valuation Disruption:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
 
  Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by no more than such number of Disrupted
Days, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period by no more than such number of Disrupted
Days. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during
 
 
 
 

 

3



--------------------------------------------------------------------------------



 



     
 
  the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Forward Price
 
  or the Settlement Price, as the case may be, with such adjustments based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Scheduled Trading Day
on which the Exchange is scheduled to close prior to its normal close of trading
shall be deemed to be a Disrupted Day in full.
 
   
 
  If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith and commercially reasonable
 
  estimate of the value of the Shares on such ninth Scheduled Trading Day based
on the volume, historical trading patterns and price of the Shares and such
other factors as it deems appropriate.
 
   
Settlement Terms:
   
 
   
Settlement Procedures:
  If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.
 
   
Number of Shares to be Delivered:
  A number of Shares equal to (x)(a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (y) the
number of Initial Shares.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
   
Settlement Date:
  If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.
 
   
Settlement Currency:
  USD
 
   
Initial Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
   
Initial Share Delivery Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Initial Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.
 
   
Share Adjustments:
   
 
   
Potential Adjustment Event:
  Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
   

 

4



--------------------------------------------------------------------------------



 



     
 
  It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction to the
extent necessary to preserve as nearly as practicable the fair value of such
Transaction to GS&Co. prior to such postponement.
 
   
Extraordinary Dividend:
  Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions).
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment
 
   
(c) Share-for-Combined:
  Component Adjustment
 
   
Tender Offer:
  Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------



 



     
Additional Disruption Events:
   
(a) Change in Law:
  Applicable; provided that clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions shall not be applicable; provided further that the parties agree
that, for the avoidance of doubt, for purposes of Section 12.9(a)(ii) of the
Equity Definitions, “any applicable law or regulation” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated and the consequences
specified in Section 12.9(b)(i) of the Equity Definitions shall apply to any
Change in Law arising from any such act, rule or regulation”.
 
   
(b) Failure to Deliver:
  Applicable
 
   
(c) Insolvency Filing:
  Applicable
 
   
(d) Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  200 basis points per annum
 
   
(e) Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  37.5 basis points per annum
 
   
Hedging Party:
  GS&Co.
 
   
Determining Party:
  GS&Co.
 
   
Additional Termination Event(s):
  The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
 
   
Relevant Dividend Period:
  The period from and including the Calculation Period Start Date to and
including the Relevant Dividend Period End Date.
 
   
Relevant Dividend Period End Date:
  If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.
 
   
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
  Applicable
 
   
Transfer:
  Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty; provided that Counterparty will not, as a
result of such transfer, be required under the Agreement or this Confirmation to
(i) pay to the transferee or assignee an amount greater than the amount that it
would have been required to pay to GS&Co. in the absence of such transfer or
assignment or (ii) receive from the transferee or assignee an amount less than
the amount that Counterparty would have received from GS&Co. in the absence of
such transfer or assignment, in each case based on the circumstances in effect
on the date of such transfer.

 

6



--------------------------------------------------------------------------------



 



     
 
   
GS&Co. Payment Instructions:
  Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
 
  A/C #930-1-011483
 
  ABA: 021-000021
 
   
Counterparty’s Contact Details for Purpose of Giving Notice:
  To be provided by Counterparty
 
   
GS&Co.’s Contact Details
for Purpose of Giving Notice:
  Goldman, Sachs & Co.
200 West Street
 
  New York, NY 10282-2198
 
  Attention: Serge Marquie, Equity Capital Markets
 
  Telephone: 212-902-9779
 
  Facsimile: 917-977-4253
 
  Email: serge.marquie@gs.com
 
   
 
  With a copy to:
 
   
 
  Attention: Vijay Culas, Equity Capital Markets
 
  Equity Capital Markets
 
  Telephone: +1-212-902-6247
 
  Facsimile: +1-212- 428-1898
 
  Email: vijay.culas@gs.com
 
   
 
  And email notification to the following address:
 
  Eq-derivs-notifications@am.ibd.gs.com

2. Calculation Agent. GS&Co. Following any determination or calculation by the
Calculation Agent hereunder, the Calculation Agent will, upon request, provide
to Counterparty promptly following such request a report (in a commonly used
file format for the storage and manipulation of financial data without
disclosing GS&Co.’s proprietary models or other information that is proprietary
or confidential) displaying in reasonable detail the basis for such
determination or calculation, as the case may be.
3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

7



--------------------------------------------------------------------------------



 



4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
(a) As of the Trade Date for each Transaction hereunder, it will not be engaged
in an “issuer tender offer” as such term is defined in Rule 13e-4 under the
Exchange Act nor is it aware of any third party tender offer with respect to the
Shares within the meaning of Rule 13e-1 under the Exchange Act.
(b) It is not entering into nor making any election with respect to any
Transaction (i) on the basis of, and is not aware of, any material non-public
information with respect to the Shares, (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self tender offer or
a third-party tender offer in violation of the Exchange Act or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) in violation of the Exchange Act.
(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity.
(e) As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
(f) Counterparty shall report each Transaction to the extent required under the
Exchange Act and the rules and regulations thereunder.
(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Friendly Transaction
Announcements” below).
(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Settlement Date and the date of any Second Settlement, if any, for each
Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.
(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

8



--------------------------------------------------------------------------------



 



(j) Counterparty has not and will not enter into agreements with respect to the
Shares (or any security convertible into or exchangeable for the Shares) similar
to the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation, except for any such other agreements entered into with
GS&Co. In the event that the initial hedge period, relevant period, calculation
period or settlement valuation period in any other similar transaction overlaps
with any Relevant Period or, if applicable, Settlement Valuation Period under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above, Counterparty shall promptly amend such transaction
to avoid any such overlap.
5. Regulatory Disruption. In the event that GS&Co. concludes, in its good faith
discretion based on advice of counsel, that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co., but provided that such
policies or procedures are related to legal, regulatory or self-regulatory
issues and are generally applicable in similar situations and applied to any
Transaction hereunder in a non-discriminatory manner), for it to refrain from or
decrease any market activity on any Scheduled Trading Day or Days during the
Calculation Period or, if applicable, the Settlement Valuation Period, GS&Co.
may by written notice to Counterparty elect to deem that a Market Disruption
Event has occurred and will be continuing on such Scheduled Trading Day or Days,
subject to the other provisions under “Valuation Disruption” in Section 1 above.
6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:
(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b) Counterparty will not seek to control or influence GS&Co.’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.
7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co.; provided that the foregoing
shall not (i) limit Counterparty’s ability to withhold Shares or to have Shares
delivered by Counterparty’s employees or directors to Counterparty in privately
negotiated transactions to cover tax liabilities associated with equity
transactions relating to a plan (as defined in Rule 10b-18) or (ii) otherwise
restrict Counterparty’s ability to repurchase Shares under privately negotiated
transactions with any of its employees, officers, directors or affiliates, so
long as any repurchase described in this clause (ii) does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

 

9



--------------------------------------------------------------------------------



 



8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
(a) Counterparty agrees that it:
(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or, to the extent it is within its reasonable control, permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction (a
“Merger Announcement”) unless such public announcement is made prior to the
opening or after the close of the regular trading session on the Exchange for
the Shares;
(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such announcement
that such announcement has been made; and
(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to GS&Co. that such information is true
and correct. In addition, Counterparty shall promptly notify GS&Co. of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. Counterparty acknowledges that any such notice may
cause the terms of any Transaction to be adjusted or such Transaction to be
terminated; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.
(b) If a Merger Announcement has been made, GS&Co. in its sole discretion may
(i) make, in a good faith and commercially reasonable manner, adjustments to the
terms of any Transaction, including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period or (ii) terminate any
Transaction by prior written notice to Counterparty, in which case such
Transaction will be cancelled as of the date designated by GS&Co. in such notice
and a Cancellation Amount (as determined by GS&Co. as the Determining Party)
shall be paid by one party to the other.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9. Special Provisions for Friendly Transaction Announcements. (a) If a Friendly
Transaction Announcement occurs after the Trade Date and on or prior to the date
that is one Settlement Cycle immediately following the Termination Date for any
Transaction (such date, the “First Settlement Date”), then the Number of Shares
to be Delivered for such Transaction shall be determined as if clause (x)(b)(ii)
of the definition thereof were replaced with “(b)(ii) the Prorated Forward Price
Adjustment Amount.” If a Friendly Transaction Announcement occurs after the
Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Friendly Transaction
Announcement. If a Friendly Transaction Announcement occurs after the First
Settlement Date for any Transaction or any earlier date of termination or
cancellation of such Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions, then a second settlement of such
Transaction (a “Second Settlement”) shall occur (notwithstanding such earlier
termination or cancellation) with a Number of Shares to be Delivered equal to
the lesser of (i) zero and (ii) (x) the Number of Shares to be Delivered
determined pursuant to the first sentence of this paragraph as if such Friendly
Transaction Announcement occurred prior to such First Settlement Date minus
(y) the Number of Shares to be Delivered determined pursuant to Section 1 of
this Master Confirmation (provided that in the case of a Second Settlement
occurring after such an early termination or cancellation, a Number of Shares to
be Delivered shall not be determined and instead a Forward Cash Settlement
Amount will be determined as provided in Annex A). If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, or if a
Second Settlement is to occur pursuant to the immediately preceding sentence,
then the terms of the Counterparty Settlement Provisions in Annex A shall apply.

 

10



--------------------------------------------------------------------------------



 



(b) “Friendly Transaction Announcement” means (i) an Acquisition Transaction
Announcement by Counterparty or its board of directors prior to the First
Settlement Date or any earlier date of termination or cancellation of the
relevant Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions (such date, the “Actual Termination Date”), (ii)(A) an
announcement by Counterparty or its board of directors prior to the date three
months following the Scheduled Termination Date that an Acquisition Transaction
that is the subject of an Acquisition Transaction Announcement occurring prior
to the Actual Termination Date has been approved, agreed to, recommended by or
otherwise consented to by Counterparty or its board of directors or (B)
consummation prior to the date three months following the Scheduled Termination
Date of an Acquisition Transaction that is the subject of an Acquisition
Transaction Announcement occurring prior to the Actual Termination Date, or
(iii) where Counterparty or its board of directors has a legal obligation to
make a recommendation to its shareholders in respect of any such Acquisition
Transaction prior to the date three months following the Scheduled Termination
Date, the absence of a recommendation that its shareholders reject such
transaction.
(c) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include (as stated in such
announcement), an Acquisition Transaction, or (iv) any other announcement that
in the reasonable judgment of the Calculation Agent is reasonably likely to
result in an Acquisition Transaction. For the avoidance of doubt, announcements
as used in the definition of Acquisition Transaction Announcement refer to any
public announcement whether made by the Issuer or a third party.
(d) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction with respect to Counterparty, (iv) any
acquisition by Counterparty or any of its subsidiaries where the aggregate
consideration transferable by Counterparty or its subsidiaries exceeds [***]% of
the market capitalization of Counterparty, (v) any lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty and
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
(e) “Prorated Forward Price Adjustment Amount” means the Forward Price
Adjustment Amount multiplied by the Proration Fraction.
(f) “Proration Fraction” means the fraction (i) the numerator of which is the
number of Scheduled Trading Days during the period commencing on the Calculation
Period Start Date and ending on the date of any Friendly Transaction
Announcement (or, in the case of a Friendly Transaction Announcement of the type
described in clause (ii) or clause (iii) of the definition thereof, the date of
the related Acquisition Transaction Announcement) (inclusive), and (ii) the
denominator of which is the number of Scheduled Trading Days during the period
commencing on the Calculation Period Start Date and ending on the Scheduled
Termination Date (inclusive).

 

11



--------------------------------------------------------------------------------



 



10. Acknowledgments. (a) The parties hereto intend for:
(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and
(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b) Counterparty acknowledges that:
(i) during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii) GS&Co. and its affiliates may also be active in the market for the Shares
other than in connection with hedging activities in relation to any Transaction;
(iii) GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv) any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v) each Transaction is a derivatives transaction in which it has granted GS&Co.
an option; GS&Co. may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.
11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

 

12



--------------------------------------------------------------------------------



 



Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
(b) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey to GS&Co. rights, or the ability
to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
13. Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14. Early Termination. In the event that (i) an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or (ii) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event or pursuant to Section 8(b) hereof, if
either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Article 12 of the Equity Definitions (any such amount, a “Payment Amount”),
then, in lieu of any payment of such Payment Amount, Counterparty may, no later
than the Early Termination Date or the date on which such Transaction is
terminated or cancelled, elect to deliver or for GS&Co. to deliver, as the case
may be, to the other party a number of Shares (or, in the case of a Merger
Event, a number of units, each comprising the number or amount of the securities
or property that a hypothetical holder of one Share would receive in such Merger
Event (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent (and the
parties agree that, in making such determination of value, the Calculation Agent
may take into account a number of factors, including the market price of the
Shares or Alternative Delivery Property on the date of early termination and, if
such delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.

 

13



--------------------------------------------------------------------------------



 



15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary herein or in
the Equity Definitions, if Counterparty elects to receive Shares or Alternative
Delivery Property in accordance with Section 14, such Shares or Alternative
Delivery Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
16. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
17. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40-15 (EITF
Issue 00-19) as in effect on the relevant Trade Date (including, without
limitation, where Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Alternative Delivery Property in respect of the
settlement of such Transactions).
18. Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
19. Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
20. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of
Article 5 of the New York General Obligations Law).
21. Offices.
(a) The Office of GS&Co. for each Transaction is: 200 West Street, New York, NY
10282-2198.
(b) The Office of Counterparty for each Transaction is: West8 Tower, Suite 1000,
10205 Westheimer Rd., Houston, TX 77042.
22. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION AND EACH SUPPLEMENTAL CONFIRMATION.

 

14



--------------------------------------------------------------------------------



 



23. Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION OR THE TRANSACTIONS HEREUNDER.
24. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.


 

15



--------------------------------------------------------------------------------



 



Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

            Yours faithfully,

GOLDMAN, SACHS & CO.
      By:   /s/ Jonathan Lipnick         Authorized Signatory             

Agreed and Accepted By:
DRESSER-RAND GROUP INC.

         
By:
  /s/ Mark E. Baldwin
 
Name: Mark E. Baldwin
Title: Executive Vice President and Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SUPPLEMENTAL CONFIRMATION

     
To:
  Dresser-Rand Group Inc.
 
  West8 Tower, Suite 1000
 
  10205 Westheimer Rd.
 
  Houston, Texas 77042
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Accelerated Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]  
Date:
  [Insert Date]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dresser-Rand Group Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 22, 2011 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  [___]  
Forward Price Adjustment Amount:
  USD [___]  
Calculation Period Start Date:
  [___]  
Scheduled Termination Date:
  [___]  
First Acceleration Date:
  [___]  
Prepayment Amount:
  USD [___]  
Prepayment Date:
  [___]

 

A-1



--------------------------------------------------------------------------------



 



     
Initial Shares:
  [___] Shares; provided that if, in connection with the Transaction, GS&Co. is
unable, after using its good faith commercially reasonable efforts, to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.  
Initial Share Delivery Date:
  [___]  
Termination Price:
  USD [___] per Share  
Additional Relevant Days:
  The [___] Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-2



--------------------------------------------------------------------------------



 



Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:           Authorized Signatory   

Agreed and Accepted By:
DRESSER-RAND GROUP INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

 

A-3



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

         
Settlement Currency:
  USD
 
       
Settlement Method Election:
  Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
 
       
Electing Party:
  Counterparty
 
       
Settlement Method
Election Date:
  The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be; provided that if a Friendly
Transaction Announcement occurs after the Actual Termination Date, the
Settlement Method Election Date for the Second Settlement shall be the date of
the Friendly Transaction Announcement.
 
       
Default Settlement Method:
  Cash Settlement
 
       
Forward Cash Settlement Amount:
  The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if clause (x)(b)(ii) in the definition of Number of Shares to be
Delivered had been replaced with “(b)(ii) the Prorated Forward Price Adjustment
Amount”, as determined by the Calculation Agent minus (y) the actual Payment
Amount calculated for such early termination or cancellation (in each case, with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation).

 

1



--------------------------------------------------------------------------------



 



         
Settlement Price:
  The average of the VWAP Prices (or, in the case of a Second Settlement, the
Relevant Prices) for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation
or, in the case of a Second Settlement, subject to Section 6.6(a) of the Equity
Definitions as if such dates were Valuation Dates.
 
       
Settlement Valuation Period:
  A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date or, in the case of a Second
Settlement, the date of the Friendly Transaction Announcement.
 
       
Cash Settlement:
  If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
 
       
Cash Settlement Payment Date:
  The date one Settlement Cycle following the last day of the Settlement
Valuation Period.
 
       
Net Share Settlement Procedures:
  If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to GS&Co. (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.
3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a) a registration statement covering public resale of the Registered Settlement
Shares by GS&Co. (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;
(c) as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; and

 

2



--------------------------------------------------------------------------------



 



(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size by similar companies, in form and substance reasonably satisfactory to
GS&Co., which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.
4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:
(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size by similar
companies (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that any
such potential purchaser may be required by Counterparty to enter into a
customary nondisclosure agreement with Counterparty in respect of any such due
diligence investigation.
(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar companies, in form and substance
commercially reasonably satisfactory to GS&Co., which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses in connection
with such resale, including the reasonable fees and documented out-of-pocket
expenses of counsel for GS&Co., and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and
(d) in connection with the private placement of such shares by Counterparty to
GS&Co. (or any such affiliate) and the private resale of such shares by GS&Co.
(or any such affiliate), Counterparty shall, if so requested by GS&Co., prepare,
in cooperation with GS&Co., a private placement memorandum in form and substance
reasonably satisfactory to GS&Co. and customary for private placements of equity
securities of similar size by similar companies.
5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

 

3



--------------------------------------------------------------------------------



 



6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A – B

  Where  
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 3,048,780 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4